PER CURIAM.
Motion for an appeal from a judgment of the Harlan Circuit Court dismissing appellant’s Complaint for money' due appellant from appellee under an award of the Workmen’s Compensation Board. Ap-pellee’s defense was that it was entitled to credit on the award for the amount of money it had paid appellant’s attorney under an order of the Workmen’s Compensation Board.
In W. M. Ritter Lumber Co. v. Begley, 288 Ky. 481, 156 S.W.2d 501, the question was whether an employer, operating under the Workmen’s Compensation Act, KRS 342.001 et seq., was entitled to credit on an award to a widow for the amount paid to her attorney by order of the Board.' The court allowed the credit and said that it would be abhorrent to the spirit of the Act to deny an employer credit on the amount due under the award for sums paid the claimant’s attorney on the express order of the Board.
We think the reasons stated in the Rit-ter decision are controlling in the instant case.
The motion for an appeal is overruled and the judgment is affirmed.